PER CURIAM.
James Bell challenges the imposition of a special condition of his probation that he serve sixty hours of community service under section 27.3455(1), Florida Statutes (1985). Because this section was repealed on October 1, 1986, both before the crime and before the sentencing, this condition is stricken. Grover v. State, 520 So.2d 704 (Fla. 5th DCA 1988). In all other respects, the judgment and sentence are affirmed.
Judgment AFFIRMED; sentence AFFIRMED as modified.
SHARP, C.J., and DAUKSCH and COWART, JJ., concur.